FILED
                            NOT FOR PUBLICATION                             DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



 In the Matter of: WON HO SONG; EUN              No. 08-60011
 JA SONG,
                                                 BAP Nos.     CC-07-1137-DMoPa
              Debtors.                                        CC-07-1160-DMoPa


 WON HO SONG; et al.,                            MEMORANDUM *

              Appellants,
   v.

 HOWARD EHRENBERG, Chapter 7
 Trustee; et al.,

              Appellees.



 In the Matter of: WON HO SONG; EUN              No. 08-60013
 JA SONG,
                                                 BAP Nos.     CC-07-1137-DMoPa
              Debtors.                                        CC-07-1160-DMoPa




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

LS/Research
 HOWARD EHRENBERG, Chapter 7
 Trustee; et al.,

               Appellants,
   v.

 WON HO SONG; et al.,

               Appellees.



                          Appeals from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Dunn, Montali, and Pappas, Bankruptcy Judges, Presiding

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        In these consolidated appeals, Won Ho Song and Eun Ja Song appeal pro se

from the judgment of the Bankruptcy Appellate Panel (“BAP”) affirming the

bankruptcy court’s order approving $2.5 million in attorney’s fees for services

rendered by Sung Bae Park and Shapero, Shapero & Hurst (collectively, “special

counsel”) to the chapter 7 trustee. Special counsel cross-appeals from the

judgment of the BAP reversing the bankruptcy court’s award of costs. We have

jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo the BAP’s



          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LS/Research                                2
judgment, Leavitt v. Soto (In re Leavitt), 171 F.3d 1219, 1222-23 (9th Cir. 1999),

and we affirm the BAP judgment.

Appeal No. 08-60011

       The bankruptcy court did not abuse its discretion by awarding compensation

to special counsel because Sung Bae Park’s representation of the trustee was not in

violation of bankruptcy law or state professional conduct rules. See Pitrat v.

Reimers (In re Reimers), 972 F.2d 1127, 1128 (9th Cir. 1992) (“This court will not

disturb a bankruptcy court’s award of attorney’s fees absent a finding that the court

abused its discretion or erroneously applied the law.”) (internal citation and

quotation marks omitted).

       The Songs’ remaining contentions lack merit.

       Special counsel’s motion to strike portions of the excerpts of record is

granted. See Graves v. Myrvang (In re Myrvang), 232 F.3d 1116, 1119 n.1 (9th

Cir. 2000) (granting a motion to strike evidence that was not part of the record

before the bankruptcy court).

Appeal No. 08-60013

       We agree with the BAP that the bankruptcy court abused its discretion by

awarding costs to special counsel because costs were excluded under the terms of



LS/Research                                3
the employment agreement between the trustee and special counsel, and the

bankruptcy court had found that the agreement was not improvident. In re

Reimers, 972 F.2d at 1128 (“Under section 328, where the bankruptcy court has

previously approved the terms for compensation of a professional, when the

professional ultimately applies for payment, the court cannot alter those terms

unless it finds the original terms to have been improvident . . . .” ) (internal citation

and quotation marks omitted).

       AFFIRMED.

       Appeal No. 08-60011: AFFIRMED.

       Appeal No. 08-60013: AFFIRMED.




LS/Research                                 4